DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-20 are pending and are currently under consideration.
Claim 7 is cancelled.
Claims 1, 4, 5, 8-10, 16, 17, and 18 are currently amended.
	Claims 1 and 17 are amended with several new limitations that were not previously presented.  

Withdrawn Rejections and/or Objections
The objection to claims 4, 5, and 18 because of the informalities that the word “claim” is followed by a number, but there is no space between the word “claim” and said number is withdrawn in view of Applicant’s amendments to said claims.
The rejection of claim 7 under 35 U.S.C. 102(a)(1) as being anticipated by Michelle (Lab Muffin Beauty Science) is withdrawn in view of Applicant’s cancellation of said claim.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
112(a) or 112(pre-AIA ) first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection includes 2 separate 112(a) or 112(pre-AIA ), first paragraph rejections.
1) Applicant has amended claims 1 and 17 to recite the step of “making active ingredients act on” and then names particular cells, tissues, or models (see amended claims 1 and 17).  Nowhere in the Specification or Claims as originally filed is the concept of “making active ingredients act on” particular tissues, cells, or models articulated. Note the 112(b) or 112(pre-AIA ), second paragraph rejection below.
2) Applicant had amended claims 1 and 17 to recite both a detecting step and a screening step, wherein in the instant specification it appears that these are one step, see for instance, page 4, lines 14 and 15 which recite that one it to “detect the changes in cholesterol metabolism-related substances, to screen effective, ineffective or harmful active ingredients”.  The specification treats these as one step rather than two.  By 
It is noted that the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed.  New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).

112(b) or 112(pre-AIA ) second paragraph 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection includes 4 separate 112(b) or 112(pre-AIA ), second paragraph rejections.
	1) Applicant has amended claims 1 and 17 to recite the step of “making active ingredients act on” and then names particular cells, tissues, or models (see amended 
	2) Applicant has amended claims 1 and 17 to recite the step of “detecting changes in cholesterol metabolism-related substances”.  Applicant has not set forth what are the metes and bounds of “cholesterol metabolism-related substances”.  For instance, it is unclear what is not “cholesterol metabolism-related” in a human subject since cholesterol metabolism is a central aspect of a functional human body.  Further, the specification does not provide any guidance for what is included or excluded from this genus.  While there are several examples of what could be cholesterol metabolism-related substances, it is not provide clear metes and bounds for what is excluded.  Therefore, any change in a human patient is deemed to be “cholesterol metabolism-related”.  
	3) Applicant has amended claims 1 and 17 to recite the step of “screening effective, ineffective or harmful active ingredients according to the changes in 
	4) Applicant has amended claims 1 and 17 to recite the step of “determining polyphenolic substances as the effective active ingredient”.  It is again noted that it is unclear if this is an actual step, or merely a mental assertion of a foreknown conclusion.  
	
Rejections Maintained and Made Again in view of Applicant’s Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michelle (Lab Muffin Beauty Science).
While it is believed that the amendments were being made in an attempt to narrow the claims, the instant claims are directed to a method of repairing damaged skin, wherein the only actual method step that is occurring which repairs damaged skin is the step of “contacting one of polyphenolic substances with the skin, and wherein the damage is caused by particulate matter (PM).”  The newly added steps appear to be a 
Michelle teaches that particulate matter, and particularly particulate matter 2.5 is caused by motor vehicle exhaust and is in the air (see entire document, for instance, page 3, first two paragraphs under “Particulate Matter (PM)”).  Michelle further teaches that particulate matter causes oxidative stress to the skin (see entire document, for instance, page 3, third paragraph under “Particulate Matter (PM)”).  Michelle further teaches that a way to protect against oxidative stress is to apply antioxidant products, and specifically green tea polyphenols (see entire document, for instance, page 4, first paragraph under “Antioxidants”).  It is noted that Michelle teaches that useful antioxidants include vitamin C, N-acetylcysteine, and green tea polyphenols, wherein these have been shown to reduce some of the aging responses to ozone in human forearm skin (see entire document, for instance, page 4, first paragraph under “Antioxidants”).  This teaching is deemed to read upon the making active act step, the detecting step, and the screening step, since in order to determine that vitamin C, N-acetylcysteine, and green tea polyphenols are useful for the reduce some of the aging responses to ozone in human forearm skin they must have been tested.  
It is noted that PM2.5 causes damage to the stratum corneum by being in the atmosphere, and that when one applies the polyphenol from green tea (Camellia sinensis), that the polyphenols will cause the effects that polyphenols have on damaged stratum corneum.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  It is further noted that it is hornbook law that merely recognizing something that was not known before is insufficient to render an old process again patentable. In re Cruciferous Sprout Litig., 301 F.3d 1343, 1351, 64 USPQ2d 1202, 1208 (Fed. Cir. 2002). See also In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Omeprazole PatentLitig., 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007). It is the opinion of the examiner that the recitation of particular effects set forth in claims 6-15, 19, and 20 do not distinguish the claimed method over Michelle because merely recognizing that the particular effects does not change how the process is performed. The only difference is that applicants have recognized an inherent result of an old process which was not known before.  Additionally, In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990), which states “a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”
Response to Arguments
Applicant argues in the remarks filed 10/13/2021 that the prior art does not teach the newly added limitations set forth in claims 1 and 17.  Applicant’s argument is not found persuasive.  As noted above, the prior art still anticipates the instant claims, even though they appear to attempt to incorporate a separate method from what was originally claimed and what is still deemed to be the claimed invention based on the preamble and final method step.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611